June 23 2015


                                           DA 14-0413
                                                                                        Case Number: DA 14-0413

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2015 MT 173N



TIMOTHY JOHN LONGJAW,

              Petitioner and Appellant,

         v.

STATE OF MONTANA,

              Defendant and Appellee.



APPEAL FROM:           District Court of the Fourth Judicial District,
                       In and For the County of Missoula, Cause No. DV 13-1270
                       Honorable Robert L. Deschamps, III, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Timothy John Longjaw (Self-Represented), Deer Lodge, Montana

                For Appellee:

                       Timothy C. Fox, Montana Attorney General, C. Mark Fowler, Assistant
                       Attorney General, Helena, Montana

                       Kirsten H. Pabst, Missoula County Attorney, Missoula, Montana



                                                   Submitted on Briefs: May 20, 2015
                                                              Decided: June 23, 2015


Filed:

                       __________________________________________
                                         Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Timothy Longjaw appeals from the District Court’s order filed February 19, 2014,

dismissing Longjaw’s petition for postconviction relief. We affirm.

¶3     In September 2010 a jury in the Fourth Judicial District Court in Missoula

convicted Longjaw of the felonies of aggravated burglary and sexual intercourse without

consent. He was sentenced and appealed to this Court, which reversed the conviction for

aggravated burglary. This Court also determined that Longjaw’s standby appointed

counsel did not have an impermissible conflict of interest, and that Longjaw’s contention

that he received ineffective assistance of counsel when standby counsel failed to obtain

an independent medical expert should be raised in a proceeding for postconviction relief.

State v. Longjaw, 2012 MT 243, 366 Mont. 472, 288 P.3d 210.

¶4     Longjaw filed the present petition for postconviction relief in November 2013.

The District Court dismissed four of the grounds for relief (failure of attorney to move to

suppress evidence; error by the District Court in issuing orders while a motion to

substitute was pending; conflict of interest of standby counsel; and improper sentencing

due to faulty pre-sentence report) but ordered the State to respond to Longjaw’s argument


                                            2
that he received ineffective assistance of counsel for failing to obtain a medical expert.

Longjaw asserts that the sexual intercourse was consensual and that an expert could

establish his defense.

¶5     The State responded to the petition and submitted affidavits from two of

Longjaw’s former appointed attorneys. The District Court considered the record and

dismissed the petition because it failed to support Longjaw’s contention that his attorneys

provided ineffective assistance. To the contrary, the record showed a consistent pattern

of personal conflicts between Longjaw and various appointed public defenders, and that

Longjaw ultimately prevailed with his insistence upon representing himself. In so doing,

Longjaw refused contact with standby counsel, one of whom informed Longjaw that he

had actually obtained a medical consultant who could testify at trial. Longjaw did not

follow up on this work by standby counsel, instead disdaining contact and representing

himself. Based upon this record, the District Court concluded that Longjaw failed to

demonstrate that counsel’s representation fell below a reasonable standard of professional

competence and failed to demonstrate that his defense was prejudiced because he failed

to show that the medical evidence he sought actually existed.

¶6     Upon review, we agree with the District Court’s analysis of the record and its

application of the law to the facts. Longjaw failed to establish that he was subjected to

ineffective assistance of counsel.

¶7     Finally, we note that on appeal, while Longjaw argues ineffective assistance of

counsel on the issue of the medical expert, he does so in the context of assertions that his



                                             3
attorneys were ineffective because of conflicts of interest. The conflict of interest issue

was decided against Longjaw on direct appeal and we will not consider it again.

¶8     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of

our Internal Operating Rules, which provides for memorandum opinions. In the opinion

of the Court, this case presents a question controlled by settled law or by the clear

application of applicable standards of review. The District Court’s interpretation and

application of the law to the fact were correct.

¶9     Affirmed.


                                                   /S/ MIKE McGRATH


We Concur:

/S/ JIM RICE
/S/ PATRICIA COTTER
/S/ BETH BAKER
/S/ LAURIE McKINNON




                                              4